        Case 1:21-mj-00020-GMH Document 19-1 Filed 04/09/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :       Case No. 21-mj-20
                                              :
ADAM JOHNSON,                                 :
                                              :
                       Defendant.             :



                                             ORDER

       Based on the representations of the United States in its Unopposed Motion to Continue

the Status Hearing and Exclude Time Under the Speedy Trial Act, and upon consideration of the

entire record, including representations by the Defendant’s counsel that the Defendant has

waived his right to a preliminary hearing, it is hereby

       ORDERED that the status hearing currently scheduled for April 19, 2021 is continued to

__________, 2021; it is further

       ORDERED that the time before April 19, 2021 and __________, 2021 shall be excluded

from calculation under the Speedy Trial Act. The Court finds that the ends of justice served by

the granting of such continuance outweigh the best interests of the public and the Defendant in a

speedy trial, as the continuance will provide the parties with additional time to review the

voluminous discovery in this matter as well as discuss a potential pretrial disposition.



                                                      _________________________________
                                                      HONORABLE G. MICHAEL HARVEY
                                                      UNITED STATES MAGISTRATE JUDGE
